Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
A.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Ann s. Viksnins (Reg. No. 37,748) on 03.29.22.

B.	The application has been amended as follows: 
In the Claims:

Please cancel claims 9 and 11-25 without prejudice or disclaimer. 

Reasons for Allowance
C.	The following is an examiner’s statement of reasons for allowance: The instantly claimed constructs are drawn to an artificial protein comprising at least 10 signature peptides that are utilized in bladder cancer diagnosis and/or prognosis. diagnosis and/or prognosis. The inventors extensively tested various potential biomarker proteins to determine which proteins would be useful biomarkers associated with bladder cancer
(see, para. [0012]-[0014] and Tables 1A and 1B). From the list of possible biomarker proteins, the inventors narrowed down the list to just 20 proteins.

The inventors then determined “signature peptides” where each peptide is only associated with a single target bladder-cancer biomarker protein. The “signature peptide” list includes the 53 peptides and that the sequences of the peptides consist of particular SEQ ID Nos described in the specification and recited in the claims. Then the inventors created “artificial proteins” that are constructed as “strings” of the individual signature peptides comprising at least 10 “signature peptides” (of the 53 specific peptides identified), and the “signature peptides” represent at least 10 of the proteins (selected from the list of 20 target bladder-cancer biomarker proteins identified in the claims). See the Remarks filed 2/28/22. The prior art does not teach or suggest the specific sequence identification numbers recited in the artificial compositions. Accordingly claims 7, 8, and 26 are allowed. 

D.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

E.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached Monday-Friday (9-5).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lisa Cook
Patent Examiner
Art Unit 1642
571-272-0816
3/30/22


/LISA V COOK/Primary Examiner, Art Unit 1642